                                  Case 4:20-cv-00943-ALM Document 29 Filed 12/10/20 Page 1 of 3 PageID #: 1089




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIANO ALANIZ,                                     Case No. 20-cv-01351-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER TRANSFERRING CASE
                                                 v.
                                   9
                                                                                             Re: ECF No. 16
                                  10     TOYOTA MOTOR CORPORATION, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is a motion to stay or transfer brought by Defendant Toyota Motor Sales

                                  14   U.S.A., Inc. (“TMS”). ECF No. 16. TMS seeks to transfer this case under 28 U.S.C. § 1404(a) to

                                  15   the Eastern District of Texas, where related consolidated proceedings are pending, or to stay the

                                  16   case until those proceedings have concluded. This Court previously stayed consideration of

                                  17   TMS’s motion pending the Texas court’s determination of Plaintiff Mariano Alaniz’s motion to

                                  18   intervene in that matter. ECF No. 27. Alaniz sought intervention “for the limited purpose of

                                  19   requesting a transfer to this District pursuant to the first-filed rule.” ECF No. 18 at 7. The Texas

                                  20   court has now denied Alaniz’s motion. In re Toyota Hybrid Brake Litig., No. 4:20-CV-127, 2020

                                  21   WL 6161495, at *1 (E.D. Tex. Oct. 21, 2020).

                                  22          Absent consent of the parties, a case may only be transferred under Section 1404(a) to a

                                  23   “district or division where it might have been brought.” 28 U.S.C. § 1404(a). Venue is proper in

                                  24   “a judicial district in which any defendant resides, if all defendants are resident of the State.” 28

                                  25   U.S.C. § 1391(b)(1). TMS argues that the case could have been brought in the Eastern District of

                                  26   Texas because TMS resides there. Alaniz does not dispute TMS’s residency but argues that

                                  27   Section 1391(b)(1) does not apply because the other defendant, Toyota Motor Corporation

                                  28   (“TMC”), is not a resident of Texas. Alaniz is wrong. TMC is “a defendant not resident in the
                                  Case 4:20-cv-00943-ALM Document 29 Filed 12/10/20 Page 2 of 3 PageID #: 1090




                                   1   United States,” and its joinder is therefore “disregarded in determining where the action may be

                                   2   brought with respect to other defendants.” 28 U.S.C. § 1391(c)(3). This case could have been

                                   3   brought in the Eastern District of Texas pursuant to Section 1391(b)(1).

                                   4          In considering whether to transfer a case under Section 1404(a), courts consider a number

                                   5   of factors, including:

                                   6
                                                      (1) plaintiff’s choice of forum, (2) convenience of the parties,
                                   7                  (3) convenience of the witnesses, (4) ease of access to the evidence,
                                                      (5) familiarity of each forum with the applicable law, (6) feasibility
                                   8                  of consolidation of other claims, (7) any local interest in the
                                                      controversy, and (8) the relative court congestion and time of trial in
                                   9                  each forum.

                                  10   Williams v. Bowman, 157 F. Supp. 2d 1103, 1106 (N.D. Cal. 2001). Some of these factors –

                                  11   Alaniz’s choice of forum, convenience to him as a California resident, and the greater familiarity

                                  12   of this Court with California law – weigh slightly against transfer. Other factors – ease of access
Northern District of California
 United States District Court




                                  13   to evidence, local interest in this putative nationwide class action, and relative court congestion –

                                  14   are either neutral or weigh slightly in favor of transfer.

                                  15          The predominant factor in the Court’s analysis is the existence and status of the

                                  16   consolidated proceedings in the Eastern District of Texas. In ruling on Alaniz’s motion to

                                  17   intervene, the Texas court determined that Alaniz did not have the first-filed case and that, even if

                                  18   he did, the court would “exercise[] its discretion in light of compelling circumstances and

                                  19   decline[] to apply the first-to-file rule.” In re Toyota Hybrid Brake Litig., 2020 WL 6161495, at

                                  20   *5-9. This Court finds no reason to reach a contrary conclusion.

                                  21          Moreover, even if Alaniz’s case were the first-filed case, the status of the Texas

                                  22   proceedings would nonetheless weigh heavily in favor of transfer based on the convenience of the

                                  23   parties (other than Alaniz), convenience of the witnesses, and the ability to consolidate other

                                  24   claims. Several cases raising similar claims to Alaniz’s, including under California law, have been

                                  25   consolidated in those proceedings, and “the causes of action alleged in Alaniz’s complaint square[]

                                  26   almost entirely with the federal and California causes of action in the Master Amended

                                  27   Complaint” in the Texas litigation. Id. at *6. The Texas proceedings are also further advanced

                                  28   than this case, with motions to dismiss having been fully briefed and argued, and a scheduling
                                                                                          2
                                  Case 4:20-cv-00943-ALM Document 29 Filed 12/10/20 Page 3 of 3 PageID #: 1091




                                   1   order having issued. Id. at *19; In re Toyota Hybrid Brake Litig. ECF Nos. 59, 61. In addition,

                                   2   because the Texas court has denied Alaniz’s motion to intervene for the purpose of filing a motion

                                   3   to transfer, there is no indication that the consolidated proceedings will be transferred to this Court

                                   4   or elsewhere. Having parallel proceedings would be a waste of the parties’ and judicial resources.

                                   5          Defendant TMS’s motion to transfer is hereby granted. The Clerk shall transfer this case

                                   6   to the United States District Court for the Eastern District of Texas.

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 10, 2020
                                                                                        ______________________________________
                                   9
                                                                                                      JON S. TIGAR
                                  10                                                            United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
